DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an electro-microfluidic device comprising all structural elements claimed in claims 1-3, 5, and 7-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an inlet port and an outlet port claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an adhesive layer claimed in claims 7 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an adhesive layer claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an electro-microfluidic device comprising all structural elements claimed in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 5, 7-18, 21, and 25 are objected to because of the following informalities:  
Claim 1, line 4, “optically clear” before “top window area” should be replaced by --optically-clear--.
Claim 1, line 7, “optically clear” before “bottom window area” should be replaced by --optically-clear--.
Claim 1, lines 11-12, --the-- should be inserted before “one or more top layers of graphene”.
Claim 1, line 18, “optically clear” before “top window area” should be replaced by --optically-clear--.
Claim 1, lines 19-20, “optically clear” before “bottom window area” should be replaced by --optically-clear--.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: 
Claim 10 should be amended as follows:
10. (Currently Amended) The electro-microfluidic device of claim 1, wherein an overall thickness between the top layer and the bottom layer is from 10 pm to 1 mm.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
Claim 15 should be amended as follows:
15. (Currently Amended) The electro-microfluidic device of claim 1, wherein each of the optically-clear top window area and the optically-clear bottom window area is from 100 mm2 to 1 cm2 in size.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: 
Claim 18 should be amended as follows:
18. (Currently Amended) An array device comprising: 
.
Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities: 
Claim 19, line 12, “having” after “construct” should be replaced by --having:--.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: 
Claim 20 should be amended as follows:
20. (Currently Amended) A device comprising: 
an electro-microfluidic device fabricated by the method of claim 19.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities: 
Claim 25, line 7, “optically clear” before “top window area” should be replaced by --optically-clear--.
Claim 25, line 7, “optically clear” before “bottom window area” should be replaced by --optically-clear--.
Claim 25, line 10, “optically clear” before “bottom window area” should be replaced by --optically-clear--.
Claim 25, line 11, “optically clear” before “top window area” should be replaced by --optically-clear--.
Appropriate correction is required.

Response to Amendment
It is noted that deleted texts in claims were marked by strike-through lines and double brackets simultaneously.  This practice is contrary to requirements set forth in 37 CFR 1.121(c)(2).  Deleted texts are marked by either strike-through lines or double brackets, where double brackets can only be applied to show a deletion of five or fewer consecutive characters. 
Applicant’s amendments filed 27 December 2020 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn. 
Applicant’s amendments filed 27 December 2020 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claims 7 and 8 have been fully considered.  The objections of claims 7 and 8 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claims 11 and 12 have been fully considered.  The objections of claims 11 and 12 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claims 13 and 14 have been fully considered.  The objections of claims 13 and 14 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claim 21 have been fully considered.  The objections of claim 21 have been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claims 9-12 and 15 have been fully considered.  The rejection of claims 9-12 and 15 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 27 December 2020 with respect to claims 1-3, 5, 7-18, 20, 21, and 25 have been fully considered.  The rejection of claims 1-3, 5, 7-18, 20, 21, and 25 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sui et al. (U. S. Patent No. 10,792,657 B2) disclosed micro-fluidic devices having a top layer and a bottom layer of graphene and a middle layer with a patterned cavity.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884